       Case 19-34054-sgj11 Doc 202 Filed 12/06/19               Entered 12/06/19 16:58:10           Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed December 6, 2019
______________________________________________________________________



BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
Highland Capital Management, L.P.                          §    Case No.: 19−34054−sgj11
                                                           §    Chapter No.: 11
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
    The Court, having considered the Application for Admission Pro Hac Vice of Gregory V. Demo, to represent
Highland Capital Management, L.P., related to document 167, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
